United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-20497
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESSE PERALES,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-02-CR-659-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jesse Perales pleaded guilty to one charge of being a felon

in possession of a firearm, and the district court sentenced him

to 57 months in prison and a three-year term of supervised

release.   Perales now appeals his conviction and sentence.

     Perales argues for the first time on appeal that the statute

of conviction, 18 U.S.C. § 922(g)(1), is unconstitutional because

it does not require a substantial effect on interstate commerce

and is thus an improper exercise of Congress’s power under the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20497
                                 -2-

Commerce Clause.   This argument is unavailing.   “This court has

repeatedly emphasized that the constitutionality of § 922(g)(1)

is not open to question.”   United States v. De Leon, 170 F.3d
494, 499 (5th Cir. 1999).

     Perales also argues that the district court’s inclusion of a

written condition of supervised release prohibiting him from

possessing a dangerous weapon must be stricken because it

conflicts with the district court’s oral pronouncement of

sentence.   This issue has already been decided adversely to

Perales.    See United States v. Torres-Aguilar, 352 F.3d 934, 937-

38 (5th Cir. 2003).

     Perales has shown no error in connection with his conviction

and sentence.   Accordingly, the judgment of the district court is

AFFIRMED.